
	

113 HR 2241 IH: Disaster Savings and Resilient Construction Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2241
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Diaz-Balart (for
			 himself and Mr. Harris) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for owning certain disaster resilient property.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Savings and Resilient
			 Construction Act of 2013.
		2.Disaster
			 resilient property tax credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 30D the
			 following new section:
				
					30E.Disaster
				resilient property
						(a)General
				ruleThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the applicable amount for each qualified building placed in
				service during the taxable year.
						(b)Applicable
				amountFor purposes of subsection (a)—
							(1)Commercial
				propertyIn the case of a qualified commercial property, the
				applicable amount is the lesser of—
								(A)1 percent of the
				cost of the building, or
								(B)$25,000 per
				building.
								(2)Residential
				propertyIn the case of a qualified residential property, the
				applicable amount is the lesser of—
								(A)1 percent of the
				cost of the property (or construction cost for rehabilitation of the property),
				or
								(B)$3,000 per
				property.
								(c)Qualified
				buildingFor purposes of subsection (a)—
							(1)In
				generalThe term qualified building means a
				building—
								(A)owned by the
				taxpayer in a disaster area determined as a result of a federally declared
				major disaster,
								(B)the construction
				of which began after the date of such disaster in that area,
								(C)which—
									(i)is
				qualified commercial property placed in service for commercial purposes,
				or
									(ii)is qualified
				residential property is placed in service for residential purposes, and
									(D)for which a
				certificate of occupancy is issued before the end of the 3-year period
				beginning on the date of such disaster declaration in that area.
								(2)Qualified
				commercial propertyThe term qualified commercial
				property means a building that is—
								(A)located in the
				United States,
								(B)defined in the
				scope of the 2009 or later International Building Code published by the
				International Code Council, and
								(C)designed and
				constructed to meet resilient construction requirements.
								(3)Qualified
				residential propertyThe term qualified residential
				property means a building that is—
								(A)located in the
				United States,
								(B)defined in the
				scope of the 2009 or later International Residential Code published by the
				International Code Council, and
								(C)designed and
				constructed to meet resilient construction requirements.
								(d)Resilient
				construction requirementsFor purposes of this section—
							(1)In
				generalThe resilient construction requirements with respect to a
				property are that the property is designed and constructed to—
								(A)resist hazards
				brought on by a major disaster and continues to provide its primary functions
				after a major disaster,
								(B)reduce the
				magnitude or duration of a disruptive event, and
								(C)have the
				absorptive capacity, adaptive capacity, recoverability to withstand a
				potentially disruptive event.
								(2)Treated as
				meeting resiliency requirementsFor purposes of paragraph
				(1)—
								(A)in the case of a
				qualified commercial property, the property shall be treated as meeting the
				requirements specified in paragraph (1) if the property is a building
				which—
									(i)was designed to
				meet the requirements of the 2009 or later International Building Code
				published by the International Code Council and received the Insurance
				Institute for Business and Home Safety FORTIFIED for Safer Business
				designation, or
									(ii)was designed and
				built in a jurisdiction that requires commercial buildings to meet the
				requirements of the 2009 or later International Building Code published by the
				International Code Council with amendments that are equivalent or more
				restrictive than the requirements described in FORTIFIED for Safer Business
				Standards published by the Insurance Institute for Business and Home Safety and
				received a certificate of occupancy (or other documentation stating that it has
				met the requirements of the building code) from the jurisdiction, and
									(B)in the case of a
				qualified residential property, the property shall be treated as meeting the
				requirements specified in paragraph (1) if the property is a building which was
				designed to meet the requirements of the 2009 or later International
				Residential Code published by the International Code Council, and meets one of
				the following requirements:
									(i)The building
				received the Insurance Institute for Business and Home Safety as FORTIFIED for
				Safer Living designation.
									(ii)The building
				received the Insurance Institute for Business and Home Safety as FORTIFIED for
				Existing Homes designation, silver level.
									(iii)It was designed
				and built in a jurisdiction that requires residential buildings to meet the
				requirements of the 2009 or later International Building Code published by the
				International Code Council with amendments that are equivalent or more
				restrictive than the requirements described in FORTIFIED for Safer Living
				Builders Guide published by the Insurance Institute for Business and Home
				Safety and received a certificate of occupancy (or other documentation stating
				that it has met the requirements of the building code) from the
				jurisdiction.
									(3)Absorptive
				capacityThe term absorptive capacity means the
				ability of the construction to endure a disruption without significant
				deviation from normal operating performance.
							(4)Adaptive
				capacityThe term adaptive capacity means the
				ability of the construction to adapt to a drastic change in normal operating
				conditions.
							(5)RecoverabilityThe
				term recoverability means the ability of the construction to
				recover quickly, and at low cost, from potentially disruptive events.
							(e)Other
				definitionsFor purposes of this section—
							(1)ConstructionThe
				term construction includes new construction and reconstruction and
				rehabilitation that meets resilient construction requirements.
							(2)Federally
				declared major disasterThe term federally declared major
				disaster means a disaster subsequently determined by the President of
				the United States to be a major disaster that warrants
				assistance by the Federal Government under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act.
							(3)Disaster
				areaThe term disaster area means the area so
				determined to warrant such assistance.
							(f)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							(g)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
						(h)TerminationThis
				section shall not apply to any property for which a certificate for occupancy
				is issued after December 31,
				2017.
						.
			(b)Credit made part
			 of general business creditSection 38(b) of such Code, as amended
			 by this Act, is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the portion of
				the disaster resilient property credit to which section 30E(f)(1)
				applies.
					.
			(c)Basis
			 adjustmentSubsection (a) of section 1016 is amended by striking
			 and at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting a comma, by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
				
					(38)to the extent
				provided in section 30E(g), in the case of amounts with respect to which a
				credit has been allowed under section
				30E.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 30D the following new item:
				
					
						Sec. 30E. Disaster resilient
				property.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 for which a certificate for occupancy is issued after the date of the enactment
			 of this Act.
			
